Exhibit 10.1
 
SECOND AMENDMENT TO
 
NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT
 
AND SENIOR SECURED CONVERTIBLE PROMISSORY NOTES
 
THIS AMENDMENT TO THE NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT dated
July 13, 2012 (“Agreement”) and all Senior Secured convertible Promissory Notes
issued thereunder (the “Notes”) is entered into as of _______, 2014, by and
among Broadcast International, Inc., a Utah corporation (the “Company”), BI
Acquisitions, Inc., a Utah Corporation (“BIA”), Interact Devices, Inc., a
California corporation (“IDI” and, with the Company and BIA, each an “Issuer”
and collectively the “Issuers”), Amir L. Ecker as Collateral Agent (the
“Collateral Agent”), and the parties indicated as Purchasers on the signature
page of the Agreement (each a “Purchaser” and collectively the “Purchasers”).
 
RECITALS
 
WHEREAS, the Issuers and the Purchasers desire to amend the Agreement and the
Notes to extend the Maturity Date and change the Conversion Price.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto, intending to be legally
bound hereby, agree as follows:
 
 
I.
Paragraph 1.4 of the Agreement shall be amended in its entirety to read as
follows:

 
 1.1 
1.4 
Maturity.  Each Note shall mature and be due and payable in full on the earlier
of October 31, 2014 or the date on which the proposed merger of the Company with
Wireless Ronin, Inc. terminates for any reason (the “Maturity Date”).

 
 
II.
Paragraph 3 of the Notes shall be amended in its entirety to read as follows:

 
 
3.
Maturity Date.  The principal amount of this Note, together with all accrued and
unpaid interest thereon, shall be due and payable in full on the earlier of
October 31, 2014 or the date on which the proposed merger of the Company with
Wireless Ronin, Inc. terminates for any reason (the “Maturity Date”).

 
 
III.
Paragraph 7.2.2 shall be amended to provide that the Conversion Price shall be
$.0055 per share instead of $.25 per share.

 
 
IV.
Mandatory Conversion-  The Holder hereby agrees that he will convert the Note at
the Conversion Price immediately prior to the consummation of the Wireless Ronin
merger.

 
 
V.
In all other respects the terms and conditions of the Agreement and the Notes
shall remain in full force and effect.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have, by their duly authorized
representatives, executed this Amendment as of the date first set forth above.
 
BROADCAST INTERNATIONAL, INC.,
a Utah corporation
 

By:     
James E. Solomon, Chief Financial Officer

 
 
 
BI ACQUISITIONS, INC.,
a Utah corporation
 

By:     
James E. Solomon, Chief Financial Officer

 


 
INTERACT DEVICES, INC.,
a California corporation
 

By:     
James E. Solomon, Chief Financial Officer

 


 
Collateral Agent
 

By:     
Amir L. Ecker, as Collateral Agent


 
 
Holder
 
 


 

 
 

Print Name  

 
 
 

--------------------------------------------------------------------------------